Exhibit 31.1 CERTIFICATION I, John J. Quicke, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of Steel Excel Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ John J. Quicke Date: May 15, 2012 John J. Quicke Interim President and Chief Executive Officer
